DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 are pending and are currently under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (EP 1 930 455 A1). 
	In regard to claim 1, Sato et al. (EP ‘455) discloses nickel base superalloys that would be used as a jet engine component or a gas turbine component having compositions relative to that of the instant invention as set forth below [0006-0012].

Element
Instant Claim
(mass percent)
Sato et al. (EP ‘455)
(weight percent)
Overlap
W
7 – 15 
0.1 – 15 
7 – 15 
Mo
2.5 – 11 
0.1 – 4.5 
2.5 – 4.5 
Al
5.0 – 7.5 
2 – 8 
5 – 7.5 
Cr
0.5 – 3.0 
0.1 – 10 
0.5 – 3 
Ta
0.5 – 7.0 
0 – 16 
0.5 – 7 
Element
Instant Claim
(mass percent)
Sato et al. (EP ‘455)
(weight percent)
Overlap
S
0 – 0.001 
-
0
Y or Mg
0 – 0.02 
0 – 0.2 
0 – 0.02 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of tungsten, molybdenum, aluminum, chromium, tantalum, sulfur and yttrium for the nickel base alloys disclosed by Sato et al. (EP ‘455) overlap the ranges of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was claimed to select the claimed amounts of tungsten, molybdenum, aluminum, chromium, tantalum, sulfur and yttrium for nickel base alloys from the amounts disclosed by Sato et al. (EP ‘455) because Sato et al. (EP ‘455) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “for hot die” in claim 1, the Examiner nots that the recitation would be an intended used that would not further limit the structure of the nickel base alloy. MPEP 2111.02 II. 
	With respect to the “consisting of “ transitional language in claim 1, the Examiner notes that Sato et al. (EP ‘455) does not require elements beyond those specified in the claim. Therefore, Sato et al. (EP ‘455) would read on the instant invention. 
	In regard to claim 2, Sato et al. (EP ‘455) discloses 0 to 5 weight percent hafnium [0007]. 
	In regard to claim 3, Sato et al. (EP ‘455) discloses 0 to 16 weight percent of tantalum, niobium and titanium [0007]. 
	In regard to claim 4, Sato et al. (EP ‘455) discloses 0.1 to 15 weight percent cobalt [0007]. 
	In regard to claim 5, Sato et al. (EP ‘455) discloses 0 to 0.3 weight percent carbon and 0 to 0.2 weight percent boron [0010]. 
	With respect to the recitation “wherein 0.2% compressive strength at a test temperature of 1000⁰C and strain rate of 10-3 is 500 MPa or more” in claim 6, Sato et al. (EP ‘455) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein 0.2% compressive strength at a test temperature of 1100⁰C and strain rate of 10-3 is 300 MPa or more” in claim 7, Sato et al. (EP ‘455) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,326,231. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to instant claim 1, claim 1 of U.S. Patent No. 11,326,231 discloses a hot forging die made of a nickel based alloy comprising 7 to 15 mass percent tungsten, 2.5 to 11 mass percent molybdenum, 5 to 7.5 mass percent aluminum, 0.5 to 3 mass percent chromium, 0.5 to 7 mass percent tantalum, 0 to 0.001 mass percent sufur, one or two or more selected from rare earth elements, Y, Mg in a total amount of 0 to 0.020%, and the balance nickel and inevitable impurities. Instant claim 1 is an alloy for a hot forging die (intended use) while claim 1 of U.S. Patent No. 11,326,231 requires the nickel based alloy to be a hot forging die and as such the instant claim is broader than the patented claim and therefore instant claim 1 fails to distinguish from claim 1 of U.S. Patent No. 11,326,231. 
With respect to the transitional language “consisting of”, claim 1 of U.S. Patent No. 11,326,231 does not require the presence of elements beyond those specified in the claim. Therefore, instant claim 1 does not distinguish from U.S. Patent No. 11,326,231. 

In regard to instant claim 2, claim 2 of U.S. Patent No. 11,326,231 discloses wherein the nickel based alloy further comprises one or two elements selected from zirconium and hafnium in an amount of 0.5 mass percent or less. 
	In regard to instant claim 3, claim 3 of U.S. Patent No. 11,326,231 discloses wherein one or two elements selected from titanium and niobium is present in a total amount of 3.5% or less, wherein a total content of tantalum, titanium, and niobium is 1.0 to 7.0%. 
	In regard to instant claim 4, claim 4 of U.S. Patent No. 11,326,231 discloses wherein cobalt is present at 15% or less. 
	In regard to instant claim 5, claim 5 of U.S. Patent No. 11,326,231 discloses wherein one or two elements selected from 0 to 0.25% carbon and 0 to 0.05 % boron is present. 
	In regard to instant claim 6, claim 6 of U.S. Patent No. 11,326,231 discloses wherein 0.2% compressive strength at a test temperature of 1000⁰C and strain rate of 10-3 is 500 MPa or more. 
	In regard to instant claim 7, claim 7 of U.S. Patent No. 11,326,231 discloses wherein 0.2% compressive strength at a test temperature of 1100⁰C and strain rate of 10-3 is 300 MPa or more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jssee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759